IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 99-50162
                         Summary Calendar
                        __________________


     UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

                              versus

     CRISPIN SALAIS-VELAZQUEZ,

                                       Defendant-Appellant.

          ______________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                       (EP-98-CR-1121-ALL-H)
          ______________________________________________

                         September 8, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Crispin

Salais-Velazquez moves to withdraw as appellate counsel and has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967).    Counsel addresses only the sentence adjudged against

Salais.   Salais was convicted on a guilty plea of illegal reentry

following deportation in violation of 8 U.S.C. section 1326.    He

has not filed a response.

     Salais directed his counsel to appeal only his sentence.   Our


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
independent    review    of   the   brief    and    the   record   discloses   no

nonfrivolous    issue.        Accordingly,    the    motion   to   withdraw    is

GRANTED; counsel is excused from further responsibilities herein;

and the appeal is DISMISSED.         5TH CIR. R. 42.2.



                                            MOTION GRANTED; APPEAL DISMISSED




                                       2